 OAO 435              Case      2:17-cr-01311-DGC
                                     Administrative Office of theDocument         84 Filed 08/19/19 Page
                                                                  United States Courts                FOR 1 of 1 USE ONLY
                                                                                                          COURT
 AZ Form (Rev. 10/2018)                                                                                                DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                    3. DATE
           Barbara Hull                                                               602-412-5800                                8/19/2019
4. FIRM NAME
                 Law Office of Barbara Hull
5. MAILING ADDRESS                                                                  6. CITY                            7. STATE         8. ZIP CODE
                        2601 North 16th Street                                                Phoenix                    AZ                 85006
9. CASE NUMBER                          10. JUDGE                                                            DATES OF PROCEEDINGS
    CR17-01311-PHX-DGC                                 DGC                          11.   8/16/2019                    12. 8/16/2019
13. CASE NAME                                                                                               LOCATION OF PROCEEDINGS
    USA v. Gonzales                                                                 14.   Phoenix                      15. STATE Arizona
16. ORDER FOR
9 APPEAL                                ✔
                                        9      CRIMINAL                             ✔
                                                                                    9     CRIMINAL JUSTICE ACT            BANKRUPTCY
9    NON-APPEAL                         9      CIVIL                                9     IN FORMA PAUPERIS               OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                     DATE(S)                            PORTION(S)                           DATE(S)
    9VOIR DIRE                                                                        9TESTIMONY (Specify)
    9OPENING STATEMENT (Plaintiff)
    9OPENING STATEMENT (Defendant)
    9CLOSING ARGUMENT (Plaintiff)                                                     9PRE-TRIAL PROCEEDING
    9CLOSING ARGUMENT (Defendant)
    9OPINION OF COURT
    9JURY INSTRUCTIONS                                                              ✔9OTHER (Specify)
    9SENTENCING                                                                       Evidentiary Hearing                           8/16/2019
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST           # OF               DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                      ADDITIONAL                                                       ESTIMATED COSTS
                                                   COPY                                  (Check all that apply.)
                     copy to ordering party)                      COPIES
     30 DAYS                   9
                               ✔                       9                                   PAPER COPY
     14 DAYS                   9                       9
7 DAYS(expedited)              9                       9                             ✔      PDF (e-mail)
     3 DAYS
                               9                       9
      DAILY
                               9                       9                                   ASCII (e-mail)
     HOURLY                    9                       9
    REALTIME                                                                        E-MAIL ADDRESS
                                                                                     BarbaraHullLaw@gmail.com
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                    NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE    s/Barbara Hull                                                     THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   8/19/2019
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                           PHONE NUMBER
ORDER RECEIVED                                     DATE                BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY            TRANSCRIPTION COPY            ORDER RECEIPT        ORDER COPY
